Citation Nr: 0919223	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, secondary to the service-connected residuals of 
right and left calcaneal fractures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to 
May 1978 and March 1980 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a back condition.  The 
issue was recharacterized as a back condition, secondary to 
service-connected residuals of right and left calcaneal 
fractures after service connection was granted in June 2004. 

The Board remanded this case for additional development in 
August 2007 and October 2008.  The requested development has 
been accomplished.


FINDINGS OF FACT

The preponderance of the evidence shows no relationship 
between the Veteran's lumbar spine disability and his 
service-connected residuals of right and left calcaneal 
fractures, or service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine 
disability, secondary to the service-connected residuals of 
right and left calcaneal fractures are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.303, .3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  The RO provided the appellant 
with notice in January 2006, March 2006, April 2006, October 
2006, and August 2007, subsequent to the initial 
adjudication.  While these letters were not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in supplemental 
statements of the case dated in June 2006 and July 2008, 
following the provision of notice.  The Veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the back disability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a lumbar spine 
disability secondary to his service-connected residuals of 
right and left calcaneal fractures.  He contends that his 
service connected disabilities cause him to walk with a limp, 
which has caused his back disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show that the Veteran was 
stabbed in the upper back in February 1982; but the 
subsequent treatment records are negative for any 
musculoskeletal injury to the back as a result of the stab 
wound.  Periodic examinations in June 1984 and September 1989 
showed a normal clinical evaluation of the spine.  A June 
1993 periodic examination noted two 1-inch scars on the back 
of the left chest.  A February 1995 retirement examination 
also showed two scars on the left posterior and lateral 
thorax.  The spine clinical evaluation was normal.  There are 
no other records showing any treatment or injury to the 
lumbar spine.

A May 2004 VA examination report shows the Veteran limped on 
the right leg as a result of his residuals of calcaneal 
fractures.  The Veteran submitted an article that a study 
proved unequal leg length could contribute to arthritis.  An 
October 2004 VA podiatry consult record shows that the right 
leg was shorter than the left by 1.5 inches or more.  A 
December 2006 private report of radiographic examination 
shows that the Veteran had a pelvic tilt on the left.

An October 2004 VA x-ray examination report of the lumbar 
spine shows slight degenerative joint disease with 
osteophytes at L3-4 on the right.  The Veteran stated on 
examination that he was not treated for any back injury in 
service and that the back problem started after he left 
service.  On physical examination, the impression was 
lumbosacral strain and degenerative joint disease of L3-4.  
An October 2006 private report of radiographic examination 
shows the Veteran had anterior spurring at L4 and L5.

As the record shows the Veteran has a limp due to his 
service-connected residuals of calcaneal fractures and a 
current lumbar spine disability, the determinative issue is 
whether the Veteran's service-connected residuals of 
calcaneal fractures caused or aggravated his lumbar spine 
disability.

An October 2004 VA examination report shows the examiner 
found that the Veteran's back condition was not related to 
the calcaneal fractures, as the Veteran's gait was normal and 
examination of the back was relatively normal.  The examiner 
further found that the back condition was not related to 
service as he did not have back pain nor was he treated for 
back pain service.  Physical examination at the time in 
October 2004 showed that the Veteran walked with a normal 
gait.  A June 2006 VA examination report also notes that the 
Veteran's gait was normal.

A May 2008 VA examination report noted that physical 
examination showed a slight limp on the right without plantar 
push-off.  On physical evaluation of the back, the diagnosis 
was myofascial lumbar syndrome.  The examiner determined that 
the current condition in the back was not related to his 
residuals of bilateral calcaneus fractures, as there was 
nothing in the orthopedic literature that would relate his 
myofascial lower back syndrome to his calcaneus fractures.  
He did not sustain any type of compression fracture of the 
lumbar spine at the time of his calcaneus fractures.  
Compression fractures of the lumbar spine were well-
documented in the orthopedic literature to occur with 
bilateral calcaneus fractures at the time of injury.  
However, the Veteran's current condition was myofascial 
lumbar syndrome, which was unrelated to his calcaneus 
fractures.  The examiner further found that the residuals of 
calcaneus fractures did not aggravate the lower back, as 
there was no correlation between these two conditions.  Last, 
the examiner determined that it was not at least as likely as 
not that his current back condition had its onset during 
service, as there was nothing in the service medical records 
or service treatment records that showed any visits for lower 
back problems.

The same examiner was asked to provide an addendum to this 
opinion with consideration of additional private medical 
records.  A December 2008 opinion shows the examiner again 
reviewed the claims file containing the service treatment 
records and the prior medical examination in May 2008 and it 
was his opinion that the Veteran's current myofascial lumbar 
syndrome was not a result of or caused by his service-
connected right and left residuals of calcaneal fractures or 
by his service-connected bilateral knee arthralgias.  His 
mildly altered right gait was not severe enough to result in 
any form of lumbar spine anomaly.  His lumbar condition was 
not aggravated in part or in total by the service-connected 
lower extremity conditions for the same reason.  His lower 
back condition did not have its onset during the Veteran's 
active service and is not related to his active service or 
any incident therein.  There is nothing in the service 
treatment records that showed any sick call visits for lower 
back problems.

The record shows multiple medical opinions that the Veteran's 
lumbar spine disability was not caused or aggravated by his 
service-connected residuals of calcaneal fractures.  The 
reasons provided in 2004 were that the Veteran had a normal 
gait; in 2008, the reasons were that the altered gait was not 
severe enough to cause any spine anomaly.  The medical 
opinions further show that there is no relationship between 
the Veteran's present lumbar spine disability and his 
service.  Additionally, after service connection was granted 
for bilateral knee arthralgias in May 2008, the December 2008 
examiner found that these service-connected disabilities had 
not caused or aggravated the lumbar spine condition.  

Degenerative joint disease was not shown in the lumbar spine 
until 2004, which is nine years after discharge from service.  
Thus, service connection is not warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.

The only positive evidence in the Veteran's favor is the 
medical literature he submitted showing that an unequal leg 
length can contribute to osteoarthritis.  Even assuming that 
the residuals of calcaneal fractures caused the leg length 
disparity for the Veteran, the medical literature only raises 
a possibility of a relationship between the service-connected 
residuals of calcaneal fractures and the lumbar spine 
disability, and does not show any actual relationship in the 
Veteran's case. See Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991).

The Veteran genuinely believes that his service-connected 
residuals of calcaneal fractures caused his lumbar spine 
disability.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of a 
lumbar spine disability.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the numerous opinions provided by medical 
professionals who provided cogent rationales for their 
opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).

The preponderance of the evidence is against the service 
connection claim for a lumbar spine disability secondary to 
the residuals of service-connected right and left calcaneal 
fractures; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.









ORDER

Entitlement to service connection for a lumbar spine 
disability, secondary to the service-connected residuals of 
right and left calcaneal fractures, is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


